DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The use of the terms WI-FI, WIMAX, APPLE, which are trade names or marks used in commerce, have been noted in this application. The terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. (See MPEP 608.01(v) II.).
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,012,807 in view of Bender et al. (US 2009/0221267 A1). 

Instant Application (17/236,959)
U.S. Patent No. 11,012,807
Claim 1:
A method comprising: 

receiving, by a location subsystem of a mobile device, from an application executing on the mobile device, a request for permission to use location information related to the mobile device; 

providing, by the location subsystem, a response indicating that the application is permitted to use the location information in response to a determination that the location subsystem has received an input to enable the application to access the location information wherein the application is determined to be enabled to access the location information in accordance with a location service authorization type for the application; 

receiving a request to monitor a geofence, wherein the request is associated with the application; and 

providing for the application, by the location subsystem, an indication that the mobile device has crossed the geofence.
Claim 1:
A method comprising: 

receiving, by a location subsystem of a mobile device, from an application executing on the mobile device, a request for permission to use location information related to the mobile device; 

providing, by the location subsystem, a response indicating that the application is permitted to use the location information in response to a determination that the location subsystem has received an input to enable the application to access the location information, wherein the application is determined to be enabled to access location information in accordance with a location service authorization type for the application; 

receiving a request for a current location of the mobile device, wherein the request is associated with the application; and 

providing for the application, by the location subsystem, the current location of the mobile device.


As seen above, instant claim 1 and claim 1 of U.S. Patent No. 11,012,807 only differs in that claim 1 of U.S. Patent No. 11,012,807 is directed to receiving request to monitor a geofence and provide an indication that the mobile device has crossed the geofence. Claim 1 of U.S. Patent No. 11,012,807 does not disclose receiving a request for a current location of the mobile device, wherein the request is associated with the application; and providing for the application, by the location subsystem, the current location of the mobile device.
Bender discloses an application requests for location information and location information is provided to the application (paragraphs 31-32 and 51). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the application for requesting permission of claim 1 from U.S. Patent No. 11,012,807 to request and receive location information in order to provide geographical mapping features.

Independent claims 11 and 16 of instant application and claims 11 and 16 of U.S. Patent No. 11,012,807 are directed to system and computer-storage device storing instructions to execute method of instant claim 1 and claim 1 of U.S. Patent No. 11,012,807, respectively, and therefore are rejected for the same reason.

Instant dependent claims 2-10, 12-15 and 17-20 are essentially identical to claims 2-10, 12-15 and 17-20 of U.S. Patent No. 11,012,807, and therefore are rejected for the same reason.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 11, 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender et al. (US2009/021267 A1, hereinafter Bender) in view of Roesner et al. (US 2013/0205385 A1, hereinafter Roesner).

Regarding claims 1, 11 and 16, Bender discloses a method, a system on a mobile device (Abstract, Fig. 9 and paragraph 15, communication device) and a non-transitory storage device storing instructions that, when executed by one or more processors, cause the one or more processors of a mobile device to perform operations (paragraph 21), the system comprising: 
one or more processors (paragraph 15, microprocessor); 
memory coupled to the one or more processors and configured to store instructions, which, when executed by the one or more processors (paragraph 21, memory storing programs executable by processor), causes the one or more processors to: 
receive, by a location subsystem of the mobile device, from an application executing on the mobile device, a request for permission to use location information related to the mobile device (paragraphs 31-32, Maps program requests for access to location positioning device; paragraph 49, access control processed by any program, such that program for controlling operation of the location positioning device being the location subsystem); 
wherein the application is determined to be enabled to access the location information in accordance with a location service authorization type for the application (paragraph 33, hardware setting change or program setting change; paragraph 34 and Fig. 2, when an operator selects “Do not ask again”, access control is set continuously); 
receive a request for a current location of the mobile device, wherein the request is associated with the application (paragraphs 31-32 and 51, access request for location information); and 
provide for the application, by the location subsystem, the current location of the mobile device (paragraph 51, location information is provided if access control request is granted).
Bender further discloses the location subsystem receives an input to enable the application to access the location information (paragraphs 32-34 and Fig. 2, notification prompting the operator to make access selection).
Bender does not explicitly disclose provide, by the location subsystem a response to indicate that the application is permitted to use the location information in response to a determination that the location subsystem has received an input to enable the application to access the location information.
In an analogous art, Roesner discloses an access system allowing an application to access system resources (Abstract), wherein an access management module is configured to make appropriate change in an access state storing module to indicate that the application is to be given appropriate access to resource (paragraph 97). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the location subsystem of Bender to provide indication of access state as disclosed by Roesner to provide indication to system that access right has been granted to allow system resource to be allocated accordingly.

Regarding claims 2, 13 and 17, Bender in view of Roesner further discloses presenting a user interface that enables adjustment of the location service authorization type for the application (see Bender, paragraph 34 and Fig. 2, when an operator selects “Do not ask again”, access control is set continuously).



Claim(s) 3-5, 14, 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Roesner as applied to claims 2, 13 and 17 above, and further in view of “Location permissions in iOS 8: Explained” by Arnott, dated 30 June 2014 and archived on 19 February 2015 (hereinafter Arnott).

Regarding claims 3-5, 14, 15, 18 and 19, Bender in view of Roesner discloses the limitations of claims 2, 13 and 17 as applied above. 
Bender and Roesner do not expressly disclose the location service authorization type for the application indicates that the application is to be permitted to use the location information while the application is in use on the mobile device or while the application is running in a background execution mode on the mobile device, providing the current location of the mobile device in response to a determination that the application is in an execution mode that is consistent with the location service authorization type for the application, and entering an inactive state by the application after submitting the request for permission to use the location information.
In an analogous art, Arnott discloses an APPLE IOS location permission feature (p. 1) comprises two types of permission, an Always permission and a WhenInUse permission, wherein (p. 2), and after an application has been closed, it will need to ask for Always permission to be able to monitor location (p. 2, bottom) (i.e., entering inactive state and stop location monitoring without permission). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features of APPLE IOS permission settings as disclosed by Arnott to the access control system of Bender in view of Roesner in order to implement the access control system of Bender to APPLE IOS devices.

Allowable Subject Matter
Claims 6-10, 12 and 20 would be allowable if rewritten to overcome rejected on the ground of nonstatutory double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/            Primary Examiner, Art Unit 2645